Citation Nr: 0840837	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with spondylosis and degenerative disc disease.  

2.  Entitlement to service connection for neck pain, 
including as secondary to the lumbosacral strain with 
spondylosis and degenerative disc disease.  

3.  Entitlement to service connection for bilateral hip pain, 
including as secondary to the lumbosacral strain with 
spondylosis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection lumbosacral strain, 
neck pain, and bilateral hip pain.  

In September 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's lumbosacral strain with spondylosis and 
degenerative disc disease did not preexist service and 
therefore was not aggravated during service.  Nor is his 
current back disorder related to service or any event of 
service.

3.  Competent evidence of a current neck disability is not of 
record.  

4.  Competent evidence of a current bilateral hip disability 
is not of record.  



CONCLUSIONS OF LAW

1.  Lumbosacral strain with spondylosis and degenerative disc 
disease was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A neck disability, was not incurred in or aggravated by 
service, nor is it secondary to the veteran's lumbosacral 
strain with spondylosis and degenerative disc disease.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

3.  A bilateral hip disability was not incurred in or 
aggravated by service, nor is it secondary to the veteran's 
lumbosacral strain with spondylosis and degenerative disc 
disease.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Lumbosacral Strain with Spondylosis and Degenerative Disc 
Disease

The veteran contends that his current back disability is 
attributable to his military service.  During the September 
2008 hearing, the veteran testified that he was thrown out of 
his top bunk and injured his back after hitting metal lockers 
and a concrete floor.  The veteran asserts that service 
connection is warranted for his back disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases" (including arthritis) may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry, and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
In addition, the usual effects of medical and surgical 
treatment in service, provided to ameliorate a pre-existing 
condition, will not be considered service connected unless 
the disorder is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As previously mentioned, the veteran contends that service 
connection is warranted for his back disability because it 
was incurred during his military service.  Applying the legal 
criteria above, the Board notes that at the veteran's 
enlistment examination in August 1972, examination of the 
spine was normal.  Thus, the veteran's back condition was not 
"noted" when he entered active duty, and the presumption of 
soundness applies.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
veteran's back disability existed prior to service.  The 
Board finds that the presumption of soundness has not been 
rebutted in this case.  

In a December 1972 Medical Board report, it was noted that 
the veteran was seen numerous times at sick call from 
September to November of 1972 with complaints of low back 
pain.  Specifically, service treatment records report an 
evaluation conducted at the orthopedic clinic.  The veteran 
had no scoliosis, but increased kyphosis.  X-rays taken of 
the lumbosacral spine were within normal limits, and the 
veteran demonstrated full range of motion.  Neurological 
testing was within normal limits, and the veteran was 
diagnosed with chronic low back pain.  The Medical Board 
recommended that the veteran be discharged from service due 
to a condition which existed prior to service.  

In April 2008, a VA physician was requested to review the 
claims file to determine whether the veteran's lumbosacral 
strain with spondylosis and degenerative disc disease is the 
result of a permanent aggravation of a back condition that 
preexisted the veteran's service.  The physician reported 
that the claims file contains multiple references to the fact 
that the veteran had back pain prior to service; however, 
inservice examinations revealed no evidence of a back 
disability.  The physician opined that he found no objective 
evidence of a lumbosacral condition that existed prior to 
service which could be aggravated and lead to lumbosacral 
strain with spondylosis and degenerative disc disease.  

Although there is evidence of chronic back pain during 
service, there is no indication that the noted chronic back 
pain preexisted service and resulted in lumbosacral strain 
with spondylosis and degenerative disc disease.  The Board 
finds that the evidence does not clearly and unmistakably 
show that his back disability existed prior to service and 
that it was not aggravated by service.  Accordingly, the 
presumption of soundness is not rebutted; therefore, the 
claim is treated as a claim for service connection on a 
direct basis.  Wagner v. Principi, at 1096.  See also 
VAOPGCPREC  3-2003.  

Turning to the merits of the veteran's claim of service 
connection on a direct basis, Review of the veteran's service 
treatment records reflect complaints and treatment for a back 
condition.  Beginning in September 1972, sick call notes 
report the veteran claiming a previous history of curvature 
of the spine in four places.  In October 1972, the back pain 
continued, and it was noted that the pain was "psycho-
physiologic pain."  Upon discharge from service, clinical 
evaluation of the veteran's spine was normal, but the veteran 
reported on his December 1972 report of medical history as 
having or had previously recurrent back pain.  However, the 
Board notes that the record is void of any post service 
treatment records reflecting treatment for a back condition.  

Based upon the evidence in the claims file, the first time 
the veteran's back disability left is shown is in the August 
2005 VA examination report, which occurred many years 
following the veteran's discharge from service.  This gap of 
so many years in the record militates against a finding that 
the veteran's inservice incident caused his current back 
disability, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  There is no 
corroborating evidence of continuity of symptomatology from 
the time the veteran separated from service until 
approximately August 2005.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  
Additionally, in 2008, the VA examiner found no indication of 
any in-service trauma which would lead to the development of 
the veteran's current back disorder.  The Board finds that 
there is no probative medical evidence suggesting a link 
between the veteran's period of service and his back 
condition.  Thus, without evidence of a chronic lumbar spine 
disability in service, within the first post service year, 
and with no evidence of a nexus between a back disability and 
service, service connection for such disability is not 
warranted.  

Although the veteran is competent to allege that he had a 
back condition in service, his assertions attributing his 
current disorder to events of service are not competent.  
Without supporting objective, competent evidence, his 
statements are of little or no probative value.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for lumbosacral strain with 
spondylosis and degenerative disc disease, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.  Neck and Bilateral Hip Pain

The veteran contends that both his neck and bilateral hip 
pain were incurred on a secondary basis as a result of his 
claimed in-service back injury.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation that 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) 
(2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As noted above, service connection is not warranted for the 
veteran's lumbosacral strain with spondylosis and 
degenerative disc disease.  Because the veteran has not been 
granted service connection for lumbosacral strain with 
spondylosis and degenerative disc disease, his claims of 
entitlement to service connection for neck and bilateral hip 
pain, claimed as secondary to lumbosacral strain with 
spondylosis and degenerative disc disease warrants no further 
consideration in this regard.  38 C.F.R. § 3.310.  

The Board now turns to whether service connection is 
warranted on a direct basis for the veteran's neck and 
bilateral hip pain.  Service treatment records contain no 
complaints, treatment, or diagnoses of a neck or bilateral 
hip condition.  Clinical evaluation of the lower extremities 
and the head, face, neck, and scalp were normal upon 
discharge, and the veteran denied having or had swollen or 
painful joints and any bone, joint, or other deformity on his 
December 1972 report of medical history.  Post service 
treatment records contain no complaints, findings, or 
treatment relating to the veteran's claimed neck and 
bilateral hip conditions.

In fact, competent evidence of current disabilities of the 
neck and hips are not present.  The veteran has not alleged 
specific disabilities associated with his neck and hips, but 
has, instead, stated that he has experienced pain in his neck 
and hips since he was separated from service due to his back 
disability.  A symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of the veteran's reported neck and 
bilateral hip pain can be attributed, there is no basis to 
grant service connection.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The Board has no reason to doubt the veteran's report of 
ongoing neck and bilateral hip pain; however, the competent 
evidence of record does not show his reports of pain are due 
to an underlying disease or injury as a result of any active 
military service or service-connected disability.  Although 
the veteran has claimed that he has a disability that is 
manifested by neck and bilateral hip pain, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, without competent evidence of a current disability 
related to, or underlying, the veteran's subjective 
complaints of neck and bilateral hip pain, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
("absent proof of the existence of the disability being 
claimed, there can be no valid claim").  Thus, the evidence 
preponderates against the claims and there is no reasonable 
doubt to be resolved.  The claims for service connection for 
neck and bilateral hip pain, to include claimed as secondary 
to the service-connected lumbosacral strain with spondylosis 
and degenerative disc disease must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2005 letter.  In the May 2005 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  See 
also February 2008 VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
supplemental statement of the case was also issued to him in 
July 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records.  The veteran was also provided a VA 
examination in connection with his claim for service 
connection for lumbosacral strain with spondylosis and 
degenerative disc disease.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for neck and bilateral hip pain, the Board finds that VA was 
not under an obligation to provide an examination, as such is 
not necessary to make a decision on this claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§5103A(d).  Here, the evidence does not indicate that the 
veteran has neck or hip problems that may be associated with 
his active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by the veteran of 
a causal connection between the disability and service).  The 
veteran has not brought forth evidence of current neck or 
bilateral hip disabilities or suggestive of a causal 
connection between the claimed conditions and service.  The 
RO informed the veteran that he would need medical evidence 
of a relationship between his claimed conditions and service, 
and the veteran has not provided such evidence or indicated 
where such evidence may be found.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for lumbosacral strain with 
spondylosis and degenerative disc disease is denied.  

Entitlement to service connection for neck pain, including as 
secondary to the lumbosacral strain with spondylosis and 
degenerative disc disease is denied.  

Entitlement to service connection for bilateral hip pain, 
including as secondary to the lumbosacral strain with 
spondylosis and degenerative disc disease is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


